Title: To James Madison from John L. E. W. Shecut, 8 June 1813
From: Shecut, John L. E. W.
To: Madison, James


Most Excellent Sir,
Charleston June 8th. 1813.
A few literary and Scientific Citizens of Charleston, having it in contemplation to form a Society to be called the “Antiquarian Society of Charleston” Having for their objects, primarily the collection and preservation of articles and things of antiquity, rare useful & curious and secondarily the promotion and encouragement of the Arts and Sciences including Natural and Moral Philosophy. Have in the propos’d Rules for the organization of the said Society Resolved,
“Rule 5th. Sect 4th. The Society shall Petition the legislature of this State to grant them an act of Incorporation, as also the Congress of the United States to extend to them the fostering aid of Government and shall also Solicit the Patronage of the President of the United States and of his Excellency Thomas Jefferson Esqr.”
In Conformity with the foregoing Rule I avail myself of the honour of Soliciting of your Excellency in behalf of the Contemplated Society, your Excellencys Patronage & Sanction together with your influence with the Scientific and literary characters of the United States towards the furtherance of their views which I trust are deemed laudable and worthy of encouragement by your Excellency.
Be pleas’d most Excellent Sir to accept the assurances of my zeal and attachment to yourself, also the attachment of the Subscribers to this Society and in my individual capacity permit me to offer you, all that affection and sensibility can dictate, or intrinsic merit require for your inviolable attachment to our Common Country, and the Services you have rendered us in the discharge of your arduous duties as our beloved and approved chief magistrate, and are so faithfully discharging at the present portentous era! In behalf of the Contemplated Society, and with the most sincere respect your Excellencys most Obedt. Servt.
J.L.E.W. Shecut. M.D.
